Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Passodelis on July 20, 2022.











The application has been amended as follows: 


1. (Currently Amended) A method for controlling privileges for an intelligent industrial assistant for at least one industrial machine, comprising:
receiving, by an intelligent industrial assistant, a first input from a user, the first input comprising a first natural language input and first biometric data;
determining, by the intelligent industrial assistant, an identity of the user based on the first biometric data;
determining, by the intelligent industrial assistant, a first role associated with the user in relation to at least one industrial machine based on the identity of the user;
determining, by the intelligent industrial assistant, a request of the user in relation to the at least one industrial machine based on the natural language input, the request associated with at least one acceptable role and at least one required skill; [[and]]
determining, by the intelligent industrial assistant, whether the first role associated with the user matches at least one of the at least one acceptable role;
determining, by the intelligent industrial assistant, a first set of skills associated with the user based on the identity of the user; and
determining, by the intelligent industrial assistant, whether at least one skill of the first set of skills associated with the user matches each of the at least one required skill.

3. (Canceled) 

4. (Currently Amended) The method of claim [[3]] 1, further comprising:
in response to a determination the at least one skill of the first set of skills associated with the user does not match each of the at least one required skill, prompting, by the intelligent industrial assistant, the user to learn at least one of the at least one required skill for which the first set of skills did not have a match.

7. (Currently Amended) The method of claim [[3]] 1, further comprising:
in response to a determination that the first role associated with the user does match at least one of the at least one acceptable role and a determination that the at least one skill of the first set of skills associated with the user does not match each of the at least one required skill, prompting, by the intelligent industrial assistant, the user to learn at least one of the at least one required skill for which the first set of skills did not have a match.

8. (Currently Amended) The method of claim [[3]] 1, further comprising:
in response to a determination that the at least one skill of the first set of skills associated with the user does match each of the at least one required skill, initiating, by the intelligent industrial assistant, a response to the request of the user.

9. (Currently Amended) The method of claim [[3]] 1, further comprising:
in response to a determination that the first role associated with the user does match at least one of the at least one acceptable role and a determination that the at least one skill of the first set of skills associated with the user does match each of the at least one required skill, initiating, by the intelligent industrial assistant, a response to the request of the user.

10. (Currently Amended) A method for controlling privileges for an intelligent industrial assistant for at least one industrial machine, comprising:
receiving, by an intelligent industrial assistant, a first input from a user, the first input comprising a first natural language input and first biometric data;
determining, by the intelligent industrial assistant, an identity of the user based on the first biometric data;
determining, by the intelligent industrial assistant, a first set of skills associated with the user in relation to at least one industrial machine based on the identity of the user;
determining, by the intelligent industrial assistant, a request of the user in relation to the at least one industrial machine based on the natural language input, the request associated with at least one acceptable role and at least one required skill; [[and]]
determining, by the intelligent industrial assistant, whether at least one skill of the first set of skills associated with the user matches each of the at least one required skill;
determining, by the intelligent industrial assistant, at least one role associated with the user in relation to at least one industrial machine based on the identity of the user; and
determining, by the intelligent industrial assistant, whether the at least one role associated with the user matches at least one of the at least one acceptable role. 

11. (Previously Presented) A system for controlling privileges for an intelligent industrial assistant in relation to at least one industrial machine, comprising:
at least one processor; and
at least one non-transitory computer readable medium comprising instructions to direct the at least one processor to:
receive, by an intelligent industrial assistant, a first input from a user, the first input comprising a first natural language input and first biometric data;
determine, by the intelligent industrial assistant, an identity of the user based on the first biometric data;
determine, by the intelligent industrial assistant, a first role associated with the user in relation to at least one industrial machine based on the identity of the user;
determine, by the intelligent industrial assistant, a request of the user in relation to the at least one industrial machine based on the natural language input, the request associated with at least one acceptable role and at least one required skill; [[and]]
determine, by the intelligent industrial assistant, whether the first role associated with the user matches at least one of the at least one acceptable role;
determine, by the intelligent industrial assistant, a first set of skills associated with the user based on the identity of the user; and
determine, by the intelligent industrial assistant, whether at least one skill of the first set of skills associated with the user matches each of the at least one required skill.

12. (Currently Amended) A computer program product controlling privileges for an intelligent industrial assistant in relation to at least one industrial machine, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive, by an intelligent industrial assistant, a first input from a user, the first input comprising a first natural language input and first biometric data;
determine, by the intelligent industrial assistant, an identity of the user based on the first biometric data;
determine, by the intelligent industrial assistant, a first role associated with the user in relation to at least one industrial machine based on the identity of the user;
determine, by the intelligent industrial assistant, a request of the user in relation to the at least one industrial machine based on the natural language input, the request associated with at least one acceptable role and at least one required skill; [[and]]
determine, by the intelligent industrial assistant, whether the first role associated with the user matches at least one of the at least one acceptable role;
determine, by the intelligent industrial assistant, a first set of skills associated with the user based on the identity of the user; and
determine, by the intelligent industrial assistant, whether at least one skill of the first set of skills associated with the user matches each of the at least one required skill.

14. (Currently Amended) The method of claim 13, further comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433